DETAILED ACTION

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10, drawn to details of a display panel.
Group II, claim(s) 11-18, drawn to details of a display device.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I (claims 1-10) and Group II (claims 11-18) lack unity of invention because even though the inventions of these groups require the technical feature of a display panel comprising a first substrate comprising a display area and a non-display area disposed around the display area; a plurality of binding pins disposed on the first substrate, wherein an end of , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Uehara (U.S. 2010/0253900).  For example, Uehara discloses a display panel (10, Fig. 2) comprising a first substrate (11, Fig. 2) comprising a display area (such as inner rectangular area of display panel 10, Fig. 2) and a non-display area (peripheral frame portion of display panel 10 including area of 20, Fig. 2) disposed around the display area; a plurality of binding pins (21, Fig. 2) disposed on the first substrate (11, Fig. 2), wherein an end of each of the binding pins (lower ends of 21, Fig. 2) extends to an edge of a binding side of the first substrate (side of 11 comprising 20, Fig. 2) and is disposed on the non-display area (peripheral frame portion of display panel 10 including area of 20, Fig. 2); and at least one binding alignment block (M1, Fig. 2) disposed on the non-display area (peripheral frame portion of display panel 10 including area of 20, Fig. 2), wherein a side of the at least one binding alignment block (bottom side of M1 on 11, Fig. 2) is in a same plane as the binding side of the first substrate (upper surface side of 11 comprising 20, Fig. 2), and a thickness of the at least one binding alignment block (horizontal thickness of M1, Fig. 2) is greater than a thickness of each of the binding pins (horizontal thickness of each of 21, Fig. 2).  Therefore, the shared or corresponding technical feature of Groups I and II is not a special technical feature since it does not make a contribution over the prior art in view of Uehara.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.